Emery, C. J.
The defendant was indicted for maintaining a liquor nuisance. He filed a motion to quash the indictment because of a former jeopardy. The facts relied upon to show the former jeopardy were set out in the written motion which concluded with the prayer "that said indictment be quashed. ” The court overruled the motion and the defendant excepted.
A motion to quash an indictment for any reason is addressed to the discretion of the court and exceptions do not lie to the overruling such a motion, since the defense stated therein may be made by plea, demurrer or motion in arrest of judgment. State v. Stuart, 23 Maine, 111; State v. Hurley, 54 Maine, 562.
If the motion filed in this case was intended for, or could be regarded, as a plea in bar, there was no question presented for the court to rule upon, since there was no demurrer to nor traverse of the plea. If a plea, the court had no occasion to rule upon its sufficiency until demurred to, nor to question its truth until traversed. The exceptions must be dismissed and the defendant left to interpose his defense by plea or demurrer.

Exceptions dismissed.